UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7543



MICHAEL G. KESELICA,

                                           Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER, Warden; ATTORNEY GENERAL
OF VIRGINIA,

                                          Respondents - Appellees.



                            No. 04-6005



MICHAEL G. KESELICA,

                                           Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER, Warden; ATTORNEY GENERAL
OF VIRGINIA,

                                          Respondents - Appellees.



                            No. 04-6215



MICHAEL G. KESELICA,

                                           Petitioner - Appellant,
          versus


J. MICHAEL STOUFFER, Warden; ATTORNEY GENERAL
OF VIRGINIA,

                                            Respondents - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-02-575)


Submitted:   April 14, 2004                  Decided:   June 3, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Nos. 03-7543, 04-6005, dismissed;     No.    04-6215,   affirmed   by
unpublished per curiam opinion.


Michael G. Keselica, Appellant Pro Se.       Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Michael G. Keselica seeks

to appeal the magistrate judge’s orders denying relief on his

petition under 28 U.S.C. § 2254 (2000), and denying his motions for

reconsideration under Federal Rule of Civil Procedure 59(e) and

60(a).*

            An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).      A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2).    As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”       Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).            In

No. 03-7543 and No. 04-6005, we have independently reviewed the

record    and   conclude   that   Keselica   has   not   satisfied   either



     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).

                                   - 3 -
standard.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

Accordingly, we deny Keselica’s motions to supplement the record

and for a certificate of appealability and dismiss Keselica’s

appeals.

            In No. 04-6215, we have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See Keselica v. Stouffer, No. CA-02-575 (E.D. Va.

Dec. 4, 2003).    We deny as moot Keselica’s motion for a certificate

of appealability.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                               No. 03-7543 & No. 04-6005 - DISMISSED
                                              No. 04-6215 - AFFIRMED




                                 - 4 -